Citation Nr: 0838599	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In September 2008 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.

The veteran's representative has made a motion to Advance on 
Docket due to the veteran's advanced age.  The motion was 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran was exposed to extremely loud airplane, gun, and 
radio noise during service, and has had difficulty hearing 
and ringing in his ears since service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2007). 

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to noise exposure during 
service while assigned as a waist gunner and radio operator 
on B-17 aircraft.  He stated that he was subjected to the 
machine gun, radio, and airplane noise while on long combat 
missions over German targets.  During his September 2008 
Board hearing he testified that he could not recall when the 
buzzing or ringing in his ears did not exist.  DD 214 
confirms service during World War II as an Aerial Gunner in 
the European Theater.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A search for service treatment records (STRs) yielded no 
findings of records.  The Board notes VA's heightened duty to 
assist the veteran with the development of his claim where 
STRs are unavailable.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); 
cert. denied 127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007). 

Private treatment records include audiology testing done in 
February 1985.  Results were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
25
30
/
45
Left 
ear
10
25
25
/
50

An opinion as to the etiology of the veteran's hearing loss 
was not proffered on this examination or any other private 
audiological examination submitted by the veteran.

In December 2005 the veteran was accorded a compensation and 
pension (C&P) examination for hearing loss and tinnitus.  The 
examiner reports that the claims file was reviewed pursuant 
to this examination.  During the examination the veteran 
reported exposure to noise from machine guns, aircraft and 
radios.  He denied occupational and recreational noise 
exposure since service.  He further reported constant 
tinnitus that sounds like "rain on a tin roof."  Audiology 
testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
40
60
65
100
Left 
ear
30
40
60
80
100

Speech recognition scores using the Maryland CNC Test were 90 
percent in both ears.  The examiner stated that without 
previous audiograms, an opinion as to etiology could not be 
formed. 

In a statement dated in October 2006, J. Shea, M.D., opined 
that the veteran had a severe high-tone, nerve hearing loss 
in both ears due to deterioration of his hearing nerves 
inherited from his father and made worse by exposure to loud 
noise as a machinegun operator in service.  He then stated, 
"[t]here is no question this noise exposure contributed to 
your hearing loss.  The ringing in both ears is due to the 
same nerve deterioration."  

In addition, the Board notes that the veteran is competent to 
testify as to his in-service experiences and symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In that 
regard, the veteran's account of constant aircraft, gun, and 
radio noise exposure during service is consistent with the 
circumstances of his service as confirmed by his military 
occupational specialty.  38 C.F.R. § 3.303(a).  The Board 
thus finds the veteran's account of constant and excessive 
noise exposure during service to be highly probative evidence 
in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits.  Nothing in the 
regulatory or statutory provisions requires both medical and 
competent lay evidence; rather, they make clear that 
competent lay evidence can be sufficient in and of itself); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
addition, the Board notes that audiology examinations dating 
from 1985 show a hearing loss disorder.  Moreover, there is a 
VA examination that does not support a grant of service 
connection and there is a private physician's statement in 
support of service connection.  The Board thus finds the 
evidence to be in equipoise.  Accordingly, and resolving all 
reasonable doubt in favor of the veteran, service connection 
for hearing loss and tinnitus is warranted.  38 C.F.R. §§ 
3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


